RodmaN, J.
In regard to a special contract his Honor left the question to the jury upon the testimony of the witnesses.
In regard to' an implied contract we see no error in the charge. When one person renders service to another, the law implies a promise to pay what the services are reasonably worth. This is admitted to be the general rule, but it is insisted for the defendant that the relation of grand daughter and grand father, rebutted this implication and imposed on the plaintiff the burden of proving an express contract; otherwise it will be presumed that the services were rendered gratuitously. We can see no reason for this doctrine. The only authority cited in support of it, is Williams v. Barnes, 3 Dev. • 348. That was the case of a son who upon arriving at age continued to live with his mother and attend to her business ; it is put on its special circumstances. The mother had given the son two negroes and other property, &c. Apart from the sentiment and feeling excited in the heart of the Chief Justice, by the special circumstances of that case, which he expi’esses very forcibly, we think the weight of the argument is on the side of Judge Daniel, who dissents. No authority is cited in • either opinion, and the decision of the majority of the court admits the general rule to be as we have stated above. There .-is no error in the charge of his Honor, of which the defen- ■ dant can complain. We are inclined to think his Honor erred in ruling that the plaintiff’s right of action was barred by the *557statute of limitations, except as to the last three years. There was no reference to the number of years that the plaintiff was to render her services, nor was she to perform these services from year to year. So it was indefinite as to time, and her right of action did not accrue until her term of service terminated by the death of her grand father. See Northcot v. Casper, but upon this question we are not called on to express a decided opinion. It is alluded to merely to show that the defendant has not been as hardly dealt with by the jury as his. counsel seemed on the argument to suppose.
No error.
Per CuriaM. Judgment affirmed.